DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
In regards to the interview on 12/14/2021 while Examiner does try to address all issues regarding proposed amendments there is only limited time provided  for preparation for an interview review and it is unfortunate that the proposed claims were not noticed to have added limitations which directed them to non-elected inventions in the response to the lack of unity restriction. Applicant is encouraged to also review any possible amendments in regards to all statutes including restriction issues.
 Regarding the argument that the amendment to claim 1 requires two part, this is not persuasive as the post base is not part of the cicatrisation element and as such it is only the actual structure of the cicatrisation element alone that is required to be provided by the prior art. While the disclosure of Powell may have the cicatrisation element connected to a post it is the connection structure of the cicatrisation element itself that is examined. It should be noted that many implant systems of the prior art are capable of being used with either intermediate abutments or directly on 
Regarding the limitation of the lateral surface being also asymmetrical with respect to at least the median perpendicular plane, such a limitation appears to reference a plane that is perpendicular to the emergent surface and thus would be a plane that runs along the longitudinal axis, which would be perpendicular to the emergent surface, and as such would encompass a plane that would cut in half the lateral surface of Powell in some degrees around its peripheral that would be asymmetrical due to the marker cutting past the emergent surface and into the lateral surface.
Claim 21 has been withdrawn as being amended to read on a non-elected invention as laid out in the following Restriction/Election section.
Regarding the new claims which recite the information markers including information about a post base, these claims have been interpreted as the markers being capable of providing information in regard to some possible post base the cicatrisation element would be connected to and not a particular post as the post is not part of the cicatrisation element.
In response to applicant's argument that their intended use of the cicatrisation element to be fixed either to some “post base” or directly to a dental implant, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the cited prior art elements would be fully functionally capable of being connected to either a post base or directly to a dental implant depending upon the dental implants particular structure as many implants are manufactured with either abutments that are unitary or separate from the implant body itself. In the elected claim only the cicatrisation element and its structure needs to be provided by the prior art and the cited art would be capable of performing the intended use whether the implant systems they were being .
Election/Restrictions
Newly amended claim 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 21 was amended to read on a non-elected invention by reciting both a cicatrisation element and a dental implant, however the original claims elected under the lack of unity requirement of 08/25/2020 resulted in the election of the cicatrisation element alone. As such the newly amended limitations requiring a dental implant would have been listed as a separate invention under the same lack of unity by lacking a share special technical feature and would not have been grouped with the elected invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 18 is objected to because of the following informalities:  the claim was withdrawn as being drawn to a non-elected invention but currently fails to have the proper status identifier of (withdrawn). The claim is being treated as withdrawn.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 16, 17, 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the post base" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Any claim depending upon an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 16, 17, 22-25  is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrington et al. (US 2013/0196290 A1).
Regarding claim 1, Herrington discloses a cicatrisation element capable of a connection directly to a dental implant (Fig. 4 element 21a-d, 24a-d showing top and side view of several cicatrisation elements), the cicatrisation element comprising a lateral surface designed to be integrated inside a gum in order to structurize the gum during its cicatrisation (Fig. 4 element 24a, see image below), and a 

    PNG
    media_image1.png
    588
    596
    media_image1.png
    Greyscale

Regarding claim 2, Herrington further discloses wherein the emergent surface of the cicatrisation element is asymmetrical with respect to at least a median plane perpendicular to the emergent surface and passing through a center of the emergent surface or having a central axis of the cicatrisation element (see image above).
Regarding claim 4, Herrington further discloses where the terminal surface and/or the emergent surface has/have:  a nonplanar, curved, convex, non-rough and lacking of through-hole portion of surface (See image above, Terminal surface is a non-planar, curved/convex, smooth and without a through-opening in the emergent surface portion).
Regarding claim 5, Herrington further discloses where the characteristic identified by the informative markers includes the height of the cicatrisation element (paragraph [0027] all).

Regarding claims 7 and 17, Herrington discloses where each of the informative markers belongs to one of the following types: a positive informative marker embossed on a surface,  a negative information marker recessed in a surface, or a polygonal marker (paragraph [0027] all disclosing discrete symbols of deltas which are triangles, the markers being etched and thus having both positive and negative parts to them).
Regarding claims 22 and 23, Herrington further discloses where at least one information marker directly or indirectly about a post base would include a first information marking of a characteristic of the post base and a second characteristic of the post base (Fig. 3 markers 32-34 and 41-44 etc. are different markers which if the cicatrisation element would be on some post base would indicate both its location and orientation and depth below the top of the cicatrisation element and type of post which would be capable of interacting the cicatrisation element, however the post bae is not part of the claimed invention and thus does not have any particular characteristics).
Regarding claim 24, Herrington further discloses where the anti-rotation element includes a longitudinal groove extending along an inner peripheral surface of said opening (Fig. 2b element 31 forms a v shape that would be received in a v-shaped groove in element 24 paragraph [0023] lines 1-5), that is configured to receive a tab extending outwardly on an outer peripheral surface of the post base, wherein the cicatrisation element is configured to be clipped to a clipping element on the outer peripheral surface of the post base (Fig. 2b element 28 being a tab that runs into the v shaped edge of 31 and thus would be received in the peripheral edge of the corresponding v-shaped groove in element 
Regarding claim 25, Herrington further discloses where the lateral surface is also asymmetrical with respect to at least the median plane perpendicular below the emergent surface (Fig. 1 element 24 being not symmetrical to a median plane perpendicular below the emergent surface as the cut out of the marker could cause some planes to no be symmetrical (see image below).

    PNG
    media_image2.png
    588
    596
    media_image2.png
    Greyscale




Regarding the limitation of “ intended to be fixed directly to a dental implant without use of a post base”, it has been held that a recitation with respect to the manner in which a claimed apparatus is .
Claims 1-7, 16, 17, 22, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell et al (US 2010/0105008 A1).
Regarding claim 1, Powell discloses a cicatrisation element capable of a connection to a dental implant (Fig. 1a element 10), the cicatrisation element having a lateral surface (Fig. 1a element 15) designed to be integrated inside a gum in order to structurize the gum during its cicatrisation (paragraph [0004] disclosing the gums structured by the healing abutment sides), and a terminal surface (Fig. 1a element 29), with one portion of the lateral surface and of the terminal surface forms an emergent surface (Fig. 1a transition from top to side of element 10 acts as an emergent surface when in the gum), which is asymmetrical with respect to at least a median perpendicular plane (paragraph [0084] lines 1-11 disclosing the shape being non-round but having the shape of naturally occurring teeth and thus asymmetrical as natural teeth are) and in that the emergent surface comprises at least two informative markers (Powell discloses an informative marker for the function claimed as being a positive markers or negative markers in figures 3a/b paragraph [0057], bar codes in figure 9q, of shapes shapes-figure 5b element 435, paragraph [0060]) making it possible to identify at least two characteristics of the cicatrisation element and/or of a post base and/or of a dental implant  to which the cicatrisation element will be connected (Fig. 3a/b elements 220 and 230, paragraphs [0057]-[0058] disclosing the markers indicate information such as height, location, position and “variables”), the cicatrisation element including an anti-rotation element which would cooperate with an anti-rotation element of a 
and wherein the cicatrisation element has an opening on a side opposite to the terminal surface that is configured to receive an end piece of a post base (Fig. 1a element 25 is configured to receive an end of a post base, regarding the particular use with a post base, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).).
Regarding claim 2, Powell further discloses where the emergent surface of the cicatrisation element is asymmetrical with respect to at least a median plane perpendicular to the emergent surface and passing through a center of the emergent surface or having a central axis of the cicatrisation element (paragraph [0084] lines 1-11 disclosing the shape being non-round, but having the shape of naturally occurring teeth and thus asymmetrical as natural teeth and would thus have such asymmetry in a median plane perpendicular to the emergent surface where the plane passes through a center of the emergent surface or with the central axis of the element).
Regarding claim 3, Powell further discloses where a cross section to the lateral surface of the cicatrisation element or a projection onto a plane parallel to the terminal surface of the emergent surface of the cicatrisation element has: a substantially triangular shape and/or a portion designed for a positioning oriented toward an outside of a mouth with larger dimension than a portion designed for a positioning oriented toward an inside of a mouth (paragraph [0084] lines 1-11 disclosing the shape being not-round but having the shape of naturally occurring teeth and thus asymmetrical as natural teeth are and thus including  generally triangular cross-sections such as canines and bicuspids which emplaced in 
Regarding claim 4, Powell further discloses where the terminal surface and/or the emergent surface has/have:  a nonplanar, curved, convex, non-rough and lacking of through-hole portion of surface (Fig. 1a element 29 shown as non-planar, curved/convex, smooth and without a through-opening in the emergent surface portion being the curved edge itself, though the terminal surface would further read on this limitation as the limitations do not require the entire terminal portion to be curved, convex, smooth, and lacking a through opening, only that it has “a surface” being portion of the greater element’s surface).
Regarding claim 5, Powell further discloses where the characteristic identified by the informative markers includes the height of the cicatrisation element (paragraph [0053] lines 7-9).
Regarding claim 6, Powell further discloses where the at least two information markers are a first type of a first characteristic (Fig. 2b element 125 being a first marker type of a first characteristic of hex orientation) and second type of a second distinct characteristic (Fig. 2b element 120 being a second distinct marker such as the height as in paragraph [0053] lines 7-9).
Regarding claim 16, Powell further discloses where the characteristics identified by the informative markers include a shape and dimension of a cross section of the lateral surface (paragraph [0084] disclosing that the information markers indicate the cicatrisation marker has a shape of various anatomical teeth thus having information on their cross section based on the type of anatomical tooth).
Regarding claims 7 and 17, Powell discloses where each of the informative markers belongs to one of the following types: a positive informative marker embossed on a surface (Fig. 3a element 220), or a negative information marker recessed in a surface (Fig. 3a elements 230), a polygonal marker (Fig. 5b element 435), or a barcode (Fig. 9q element 894).

Regarding claim 25, Herrington further discloses where the lateral surface is also asymmetrical with respect to at least the median plane perpendicular below the emergent surface (paragraph [0084] lines 1-11 disclosing the shape being non-round, but having the shape of naturally occurring teeth and thus asymmetrical with respect to median perpendicular plane as natural teeth and would thus have such asymmetry in a median plane perpendicular to the emergent surface where the plane passes through a center of the emergent surface or with the central axis of the element).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Powell et al. (US 2010/0105008 A1) in view of Krivoruk et al. (US 2012/0214130 A1).
Regarding claim 24, Powell discloses structure substantially identical to the instant application as discussed above, including at the at least two markers would be about a post base when connected to a post base, and where the anti-rotation element includes a longitudinal groove extend along an inner peripheral surface that is configured to receive a tab  from some possible post base (Fig. 1b corners of element 25 are V-shape grooves that could receive tabs from a post base , but fails to explicitly disclose where the castration element is configured to be clipped to a clipping element on some outer peripheral of some post base.
However, Krivoruk discloses an abutment with that would connect to a post (Fig. 7 element 200) with an internal longitudinal groove that receives a tab from the post and is configure to be clipped to a clipping element on an outer peripheral of a post (Fig. 7 element 225).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration to be clipped as taught by Krivoruk .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	03/23/2022
/EDWARD MORAN/               Primary Examiner, Art Unit 3772